-~




                               IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                       :fONESDORft DIV~ ION
                                         NQR#-€A~O.

     LUCY WIGGS, INDIVIDUALLY, AND LUCY WIGGS,
     AS TRUSTEE OF THE ALBERT WIGGS
     TESTAMENTARY TRUST, MARY ANN BRABNER,
     INDIVIDUALLY, AND MARY ANN BRABNER,
     AS TRUSTEE OF THE CARL SASSAMAN
     TESTAMENTARY TRUST                                                                    PLAINTIFFS

     vs.                                       NO. 3:18-CV-00072 DPM

     ZANONE PLANTATION, LLC                                                                DEFENDANT


                                           AGREED JUDGMENT

             The Court, being advised that the parties hereto have reached an accommodation and

     agreement regarding the issues raised in Plaintiffs' Complaint and Defendant's Answer and have

     reduced said agreement to. a document entitled "Stipulation for Compromise Settlement and

     Agreed Judgment", and the Court having approved same, finds as follows:

             1.     The Stipulation for Compromise Settlement and Agreed Judgment executed by and

     between the parties and dated effective 2..1.   Ju"'--'·   ,   2019, is incorporated herein to become

     part of the Court's order in this case.

             2.      Based on the stipulations contained therein, the Court holds:

             (a)    The diversion ditch created by Defendant shall serve as a means of allowing normal

     surface water to drain off Plaintiffs' property. To that end, the Defendant and his successors and

     assigns, as defined by the Stipulation for Compromise Settlement and Consent Judgment, is

     ordered and directed to maintain the diversion ditch as constructed on Defendant's property to

     allow reasonable normal surface water to drain off of Plaintiff property. The diversion ditch



                                                      1
shall be dug and maintained at a level equal to the level of the removed culvert that was located

approximately 5,786 feet North of Northwood Drive Extended with the elevation to be

determined by the Horseshoe Lake Irrigation and Improvement District engineer. Plaintiff shall

not take any action that shall cause an increase in the reasonable normal surface water to drain off

of Plaintiff's property.

        (b)     Defendant and his successors and assigns, as defined in the Compromise

Settlement and Agreed Judgment, shall be responsible for maintaining the diversion ditch at

appropriate levels and free from obstruction in order that surface water may flow freely through

the diversion ditch and to take timely, reasonable and appropriate action so as to allow surface

water to drain off Plaintiffs' property adequately and commensurate with Defendant's own

property's drainage into Horseshoe Lake.

        3.      Plaintiffs' request for monetary damages is dismissed.

        4.      Each party shall bear his, her or its own attorney's fees and costs.
                                                                                       ,.,-pvv,.<J--.
        5.     The Court will retain jurisdiction of this matter for a period of 18 mont~ from the

date of entry of this Agreed Judgment for the purpose of enforcement.

        IT IS SO ORDERED.



                                                       UNITED STATES DISTRICT JUDGE




                                                  2
